Per Curiam.
Early in July, 1965, the defendants hired the plaintiff to renovate their West Warwick home. The contract price was $3,800. Shortly thereafter, the defendants went on vacation after being told that a completely refurbished domicile would await their return. Sometime during their vacation, the defendants were notified that things were not going well on the construction project. They contacted an official of the plaintiff and were told that the renovations would not be completed on time. The defendants returned to West Warwick and took up residence in a friend’s home. They paid plaintiff $2,000 on account. This cash infusion did little to remedy the situation. Finally, on October 28, 1965, defendants discharged plaintiff and hired others to complete the work originally contemplated and to correct the deficiencies in the work that had been done. In this action, the plaintiff sued for the balance due on the agreement plus extras, while the defendants filed a counterclaim for the money they have spent as a result of the plaintiff’s failure to complete its *527work or do the job in a workmanlike fashion. A jury-waived . trial was held in the Superior Court. The trial justice found for the defendants in the amount of $495.60. The plaintiff has appealed.
John S. Brunero, for plaintiff.
Archambault & Archambault, Raoul Archambault, Jr., for defendants.
There is absolutely no need for any extensive review of the evidence or the law. There are in the record some 15 photographs showing that the renovation project was not completed and that what was done left much to be desired. The defendants’ firing of the plaintiff and hiring of other artisans to finish the job were justified. We cannot fault the trial justice’s award of damages.
The plaintiff’s appeal is denied and dismissed.
Mr. Justice Joslin did not participate.